DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zilles et al., US 2015/0329715 A1 (hereinafter “Zilles”) in view of JP 2000—355616 1-C11 n-alkyl and/or C3-C48 i-alkyl side chain; and (iii) 0.1 – 20 wt. %of one or more monomers having at least two non-conjugated ethylenic double bonds, and (B) 0-90 wt. % of polymer phase B which is obtained by subsequent free radical graft copolymerization, in the presence of the polymer phase A obtained after step (A) of a monomer mixture comprising (i) 0 – 100 wt. % of one or more monomers derived from the group of C1-C10 alkyl (meth)acrylate; (ii) 0 – 50 wt. % of one or more other mono-ethylenically unsaturated monomer and discloses using dilauroyl peroxide as an oil-soluble free radical polymerization initiator. See Zilles, Abstract; [0052] – [0062]; [0073] – [0086]; Examples 1-5.

The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to See MPEP 2143. “There are three possible sources for a motivation to combine references: the nature of the problem to be solved, the teachings of the prior art, and the knowledge of persons of ordinary skill in the art.”  See In re Rouffet, 149 F.3d 1350, 1357, 47 USPQ2d 1453, 1457-58 (Fed. Cir. 1998).  Although Zilles does not disclose in the working examples “an amount of alkyl (meth)acrylate having 12 to 30 carbon atoms is 0.1 to 50 parts by mass relative to 100 parts by mass of the total amount of alkyl (meth)acrylate having 1 to 11 carbon atoms and alkyl (meth)acrylate having 12 to 30 carbon atoms,” based on the specification as a whole a polymer chemist of ordinary skill in the art would be motivated to modify Zilles based on the broad disclosure.  Such modification would be obvious because one would have a reasonable expectation of success that processes as taught by Zilles would be similarly useful and applicable to process steps using (meth)acrylate monomers according to the present invention. 

The present invention differs from Zilles in that the present invention in that the present invention requires a hydrophobic substance comprising a hydrocarbon. ‘616 teaches in .  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh